SARAH LOUCKS                                                           804 Pecan Street
DISTRICT CLERK                                                         PO Box 770
PHONE (512) 332-7244                                                   Bastrop, TX 78602
FAX (512) 332-7249


                                  Bastrop County, Texas
                                      April 23, 2015

                                  03-15-00216-CV
                                    Re: Cause # 11, 949
                                     The County of Bastrop
                                              Vs
                                       Randal Mach, et al

          I am requesting an extension of time for the above referenced appeal.

Mr. Mach, just this morning, brought his Affidavit of Indigency that has to be approved by
                                       our clerk.

As this affidavit has just been filed in lieu of payment, I will need an extended date for the
                                   processing of this appeal.

 I will need at least a 14 day extension and would like for the extended due date to be May
                                           11, 2015.

                             Thank you for your cooperation.




                                   Mary Lynn Harmon
                                    Chief Deputy Clerk
                               Bastrop County District Clerk
                                     804 Pecan Street
                                  Bastrop, Texas 78602